EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), effective the 16th day of December, 2009 (the “Effective Date”), by and between Tyson Foods, Inc., a Delaware corporation (“Company”), and any of its subsidiaries and affiliates (hereinafter collectively referred to as “Employer”), and James V. Lochner, PersnXXXX (hereinafter referred to as “Executive”). WITNESSETH: WHEREAS, Employer is engaged in a very competitive business where the development and retention of extensive trade secrets and proprietary information is critical to future business success; and WHEREAS, Executive, by virtue of Executive’s employment with Employer, is involved in the development of, and has access to, this critical business information, and, if such information were to get into the hands of competitors of Employer, Executive could do substantial business harm to Employer; and WHEREAS, Employer has advised Executive that agreement to the terms of this Agreement, and specifically the non-compete and non-solicitation sections, is an integral part of this Agreement, and Executive acknowledges the importance of the non-compete and non-solicitation sections, and having reviewed the Agreement as a whole, is willing to commit to the restrictions as set forth herein; NOW, THEREFORE, Employer and Executive, in consideration of the above and the terms and conditions contained herein, hereby mutually agree as follows: 1.Duties.Executive shall perform the duties of Chief Operating Officer or shall serve in such other capacity and with such other duties for Employer as Employer shall from time to time prescribe.Executive shall perform all such duties with diligence and thoroughness.Executive shall be subject to and comply with all rules, policies, procedures, supervision and direction of Employer in all matters related to the performance of Executive’s duties. 2.Term of Employment.The term of employment hereunder shall be for a period of three (3) years, commencing on the Effective Date and terminating on the third anniversary of the Effective Date, unless terminated prior thereto in accordance with the provisions of this Agreement (the period from the Effective Date to the earlier of the third anniversary of the Effective Date or any earlier termination of employment is referred to herein as the “Period of Employment”).Notwithstanding the expiration of the Period of Employment, regardless of the reason, and in addition to other obligations that survive the Period of Employment, the obligations of Executive under Sections 8 (b), (c), (d), (e), (f), (g), (h), and (i) shall continue in effect after the Period of Employment for the time periods specified in these sections. 3.Compensation.For the services to be performed hereunder, Executive shall be compensated by Employer during the Period of Employment at the rate of not less than Nine hundred thousand dollars and 00/100 ($900,000.00) per year payable in accordance with Employer’s payroll practices, and in addition may receive awards under Employer’s annual bonus plan then in effect.It is expressly understood and contemplated that Executive's bonus plan will be reviewed and approved by the President and CEO for each fiscal year during the Period of Employment, and to the extent required, submitted to the Compensation Committee of the Board of Directors of Employer for further approval.Such compensation will be subject to review from time to time when salaries of other officers and managers of Employer are reviewed for consideration of increases thereof. 4.Participation in Benefit Programs.Executive shall be entitled to participate in any benefit programs generally applicable to employees of Employer adopted by Employer from time to time.All expenses for which Executive may be eligible for reimbursement and all in-kind benefits Executive may receive pursuant to this Section 4 must be incurred by or provided to, as applicable, the Executive during the Period of Employment for the Executive to be eligible for the reimbursement or the in-kind benefit.All taxable reimbursements shall be paid as soon as administratively practicable, but in no event shall any reimbursement be paid after the last day of the taxable year following the taxable year in which the expense was incurred, nor shall the amount of taxable, reimbursable expenses incurred or in-kind benefits provided in one taxable year affect the expenses eligible for reimbursement or the in-kind benefits provided, as applicable, in any other taxable year.The right to a taxable reimbursement or an in-kind benefit under this Agreement will not be subject to liquidation or exchange for another benefit. 5.Limitation on Outside Activities.Executive shall devote Executive’s full employment energies, interest, abilities and time to the performance of Executive’s obligations hereunder and shall not, without the written consent of the Employer, render to others any service of any kind or engage in any activity which conflicts or interferes with the performance of Executive’s duties hereunder. 6.Ownership of Executive’s Inventions.All ideas, inventions, and other developments or improvements conceived by Executive, alone or with others, during Executive’s Period of Employment, whether or not during working hours, (i) that are within the scope of the business operations of Employer, (ii) that were developed at the direction of the Employer, or (iii) that relate to any of the work or projects of the Employer, are the exclusive property of Employer.Executive agrees to assist Employer, at Employer’s expense, to obtain patents on any such patentable ideas, inventions, and other developments, and agrees to execute all documents necessary to obtain such patents in the name of the Employer. 7. Termination. (a)Voluntary Termination.Executive may terminate Executive’s employment, including Executive’s retirement, pursuant to this Agreement at any time by not less than ninety (90) days prior written notice to Employer.Upon receipt of such notice, Employer shall have the right, at its sole discretion, to accelerate Executive’s date of termination at any time during said notice period.Executive shall not be entitled to any compensation from Employer for any period beyond Executive’s actual date of termination, and Executive’s Stock Options and Restricted Stock (each as hereinafter defined) shall be treated as provided in the award agreements pursuant to which such rights were granted. Executive shall not be entitled to a bonus for the fiscal year of the Employer in which such termination occurs. 1 (b)Involuntary Termination Without Cause.Employer shall be entitled, at its election and without Cause (as defined in Section 7(c)), to terminate Executive’s employment pursuant to this Agreement upon written notice to Executive.Subject to the limitations of Section 7(e), upon a termination by Employer without Cause pursuant to this Section 7(b), Employer shall continue to pay Executive at Executive’s current base salary, paid in the manner provided in Section 3 above, for a period commencing with the separation from service (within the meaning of Section 409A of the Internal Revenue Code and the regulations thereunder, and which occurs on or after the effective date of the termination), and continuing for a period of three (3) years after the date of the separation from service.Employer shall treat Executive’s Stock Options and Restricted Stock as provided in the award agreements pursuant to which such equity rights were granted.Executive shall not be entitled to any bonus for the fiscal year of the Employer in which such termination by Employer occurs.
